     Case 3:19-cv-02105-WQH-MSB Document 11 Filed 03/04/20 PageID.42 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    DISCOVERORG DATA, LLC,                             Case No.: 19-cv-2105-WQH-MSB
12                                      Plaintiff,
                                                         ORDER
13    v.
14    NOVACLOUD IT, LLC,
15                                    Defendant.
16   HAYES, Judge:
17         Upon consideration of the parties’ Joint Motion to Dismiss (ECF No. 10),
18         IT IS HEREBY ORDERED that the Joint Motion to Dismiss is granted and that this
19   matter is dismissed with prejudice. The Clerk shall close the case.
20    Dated: March 4, 2020
21
22
23
24
25
26
27
28

                                                     1
                                                                            19-cv-2105-WQH-MSB
